DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/19/2021 has been entered. Claims 1-15 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dilling (20070187897) in view of Edward (5524881).

Regarding claim 1, Dilling (Figures 1-8) teaches a goal for a soccer skills-enhancing game played with a ball, the goal comprising: an upper frame (12) (Para. 0027) defining an aperture for receiving a ball vertically downward therethrough; a lower frame (11) (Para. 0027) for resting on a playing surface; a plurality of support members (13) (Para. 0027) operatively connected between said upper frame and said lower frame to form a vertical space below said aperture that is laterally defined by said plurality of support members.  
 	Dilling does not teach a wrap positioned around an outer side of each of said plurality of support members and between adjacent support members of said plurality, said wrap encircling said vertical space.
	Edward (Figure 4) teaches a wrap (Fig. 4, Part No. 50) positioned around an outer side of each of said plurality of support members (24) and between adjacent support members of said plurality, said wrap encircling and enclosing said vertical space for capturing a ball received therewithin (Col. 4, Lines 40-49).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Dilling with a wrap positioned around an outer side of each of said plurality of support members as taught by Edward as a means of trapping a ball within a sports practice goal frame using a wrap (Edward: Col. 4, Lines 40-49).


	Regarding claim 14, Dilling (Figures 1-8) teaches a soccer skills-enhancing game apparatus, comprising: at least one goal (Para. 0028); and a ball (Para. 0028); said at (12) (Para. 0027) defining an aperture for receiving said ball vertically downward therethrough; a lower frame (11) (Para. 0027) for resting on a playing surface; a plurality of support members (13) (Para. 0027) operatively connected between said upper frame and said lower frame to form a vertical space below said aperture that is laterally defined by said plurality of support members; and 
 	Dilling does not teach a wrap positioned around an outer side of each of said plurality of support members and between adjacent support members of said plurality, said wrap encircling and enclosing said vertical space for capturing a ball received therewithin.  
	Edward (Figure 4) teaches a wrap (Fig. 4, Part No. 50) positioned around an outer side of each of said plurality of support members and between adjacent support members of said plurality, said wrap encircling and enclosing said vertical space for capturing a ball received therewithin (Col. 4, Lines 40-49).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide Dilling with a wrap positioned around an outer side of each of said plurality of support members as taught by Edward as a means of trapping a ball within a sports practice goal frame using a wrap (Edward: Col. 4, Lines 40-49).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward, further in view of Harrell (20060068946).

Regarding claim 3, the modified Dilling (Figures 1-8) teaches a bag/receptacle (14) (Para. 0027) for catching said ball received through said aperture, wherein an upper perimeter defining an opening of said bag/receptacle is operatively attached to said upper frame (12) (Para. 0029) and held in an open position around said aperture (See figure 1), said bag/receptacle hanging down from said upper frame (12) and into said vertical space (Para. 0027, 0029).
 	The modified Dilling does not teach each of said upper frame and said lower frame is formed in a hexagonal shape. 
	Harrell (Figures 1-15) teaches each of said upper frame and said lower frame is formed in a hexagonal shape (Para. 0030).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with each of said upper frame and said lower frame is formed in a hexagonal shape as taught by Harrell as a means of providing a goal apparatus with any shape (including a hexagonal shape) that is consistent with functional requirements of the practice goal apparatus (Harrell: Para. 0030, 0040).


	Regarding claim 11, the modified Dilling (Figures 1-8) teaches a goal for a soccer skills-enhancing game played with a ball, the goal comprising: an upper frame (12) (Para. 0027) defining an aperture for receiving a ball vertically downward therethrough; and a lower frame (11) (Para. 0027) for resting on a playing surface.

	Harrell (Figures 1-15) teaches said wrap (Fig. 70, Part No. 10) is one of a mesh, a semi-transparent fabric, and a see-through plastic (Para. 0033) (See figures 8-10).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with said wrap is one of a mesh, a semi-transparent fabric, and a see-through plastic as taught by Harrell as a means of providing a cover over a frame of a sports practice goal (Harrell: Para. 0033).


Claims 2 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward, further in view of Macosko (4497485).

	Regarding claim 2, the modified Dilling (Figures 1-8) teaches a bag/receptacle (14) (Para. 0027) for catching said ball received through said aperture, wherein an upper perimeter defining an opening of said bag/receptacle is operatively attached to said upper frame (12) (Para. 0029) and held in an open position around said aperture (See figure 1), said bag/receptacle hanging down from said upper frame (12) and into said vertical space (Para. 0027, 0029).
 	It is noted that the prior art of Dilling teaches a bag made of netting/mesh. If there is any doubt with the teaching of a bag by Dilling, the prior art of Macosko is also being used to teach the claimed bag.

	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with a bag for catching a ball as taught by Macosko as a means of simple substitution of one known element (a receptacle/container attached to a frame and used to hold a ball or other object) for another a receptacle/container that is a bag attached to a frame and used to hold a ball or other object) to obtain predictable results (a holder for a ball or other object directed/thrown at a goal frame) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


	Regarding claim 15, the modified Dilling (Figures 1-8) teaches a bag/receptacle configured and sized for catching said ball received through said aperture, wherein an upper perimeter defining an opening of said bag is operatively attached to said upper frame (12) (Para. 0029) and held in an open position around said aperture, said bag/receptacle hanging down from said upper frame and into said vertical space.  
	It is noted that the prior art of Dilling teaches a bag made of netting/mesh. If there is any doubt with the teaching of a bag by Dilling, the prior art of Macosko is also being used to teach the claimed bag.
	Macosko (Figures 1-5) teaches a bag (10) for catching a ball (Col. 3, Lines 14-28).
KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


Claims 4-6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward and Macosko, further in view of Harrell.

	Regarding claim 4, the modified Dilling (Figures 1-8) teaches said upper frame and said lower frame each comprising an equal number of corners and connecting portions (Para. 0027, 0029).
 	The modified Dilling does not teach each of said upper frame and said lower frame is formed in a shape of a polygon, said connecting portions of each of said upper frame and said lower frame forming sides of each said polygon located between adjacently positioned pairs of said corners.  
	Harrell (Figures 1-15) teaches each of said upper frame and said lower frame is formed in a shape of a polygon, said connecting portions of each of said upper frame 
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with each of said upper frame and said lower frame is formed in a shape of a polygon as taught by Harrell as a means of providing a goal apparatus with any shape (including a polygon) that is consistent with functional requirements of the practice goal apparatus (Harrell: Para. 0030, 0040).


	Regarding claim 5, the modified Dilling (Figures 1-8) teaches each of said corners is formed from two horizontally disposed legs of an angled T-connector (21) (Para. 0032), wherein a pair of said connecting portions 2are adjacently connected on each of said upper frames and said lower frames via said two horizontally disposed legs of said angled T-connector (21).  


	Regarding claim 6, the modified Dilling (Figures 1-8) teaches each of said plurality of support members (13) (Para. 0027) is attached to said upper frame via a downwardly projecting leg of one of said angled T-connectors of said upper frame and to said lower frame via an upwardly projecting leg of one of said angled T-connectors of said lower frame (See figure 3, Part No. 21).  


 	The modified Dilling does not teach said contact surface including at least a lower surface of said corners of said lower frame.  
 	Edward (Figures 1-4) teaches said contact surface including at least a lower surface of said corners (Fig. 1 and 5, Part No. 30 and 30’’) of said lower frame (Col. 3, Lines 55-67) (See figure 5).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with said contact surface including at least a lower surface of said corners of said lower frame as taught by Edward as a means of simple substitution of one known element (a contact surface for a goal) for another (a contact surface for a goal including corners) to obtain predictable results (a ball goal supported on a surface using a contact surface) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward, Macosko, and Harrell, further in view of Oister (20030224884).

	Regarding claim 7, the modified Dilling (Figures 1-8) teaches a bag/receptacle (14) (Para. 0027) for catching said ball received through said aperture, wherein an upper perimeter defining an opening of said bag/receptacle is operatively attached to 
 	The modified Dilling does not teach a plurality of sleeves fixedly attached to said bag in a spaced arrangement along said upper perimeter, each of said connecting portions of said upper frame being inserted through one of the plurality of sleeves to hold said bag in said open position around said aperture.  
 	Oister (Figures 1-5) teaches a plurality of sleeves (Fig. 1, Part No. 16) (Para. 0004) fixedly attached to said bag (14) in a spaced arrangement along said upper perimeter (12), each of said connecting portions of said upper frame being inserted through one of the plurality of sleeves to hold said bag in said open position around said aperture (Para. 0004-0005).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with a plurality of sleeves fixedly attached to said bag in a spaced arrangement along said upper perimeter as taught by Oister as a means of attaching a bag/receptacle to a goal frame using sleeves (Oister: Para. 0004-0005).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward, Macosko, Harrell, and Oister, further in view of Moore (20050067785).

Regarding claim 8, the modified Dilling (Figures 1-8) teaches a bag/receptacle (14) (Para. 0027) for catching said ball received through said aperture, wherein an upper perimeter defining an opening of said bag/receptacle is operatively attached to said upper frame (12) (Para. 0029) and held in an open position around said aperture (See figure 1), said bag/receptacle hanging down from said upper frame (12) and into said vertical space (Para. 0027, 0029).
 	The modified Dilling does not teach said connecting portions of said upper frame are removably attachable to said angled T-connectors of said upper frame.  
 	Moore (Figure 1-12) teaches said connecting portions of said upper frame are removably attachable to said angled T-connectors (Fig. 2, Part No. 224, 228) of said upper frame (Para. 0019).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with connecting portions of said upper frame are removably attachable to said angled T-connectors of said upper frame as a means of providing a detachable and collapsible goal assembly using T-connectors (Moore: Para. 0019).


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view Edward and Macosko, further in view of Stephenson (20090181810).

	Regarding claim 9, the modified Dilling (Figures 1-8) teaches a bag/receptacle (14) (Para. 0027) for catching said ball received through said aperture, wherein an 
 	The modified Dilling does not teach attachment members for attaching said bag to said upper frame, each attachment member having a first end fixedly attached to said upper perimeter of said bag and a second end releasably attachable to said first end, said second end being wrapped over and around said upper frame and releasably attached to said first end to hold said bag in position around said aperture.  
 	Stephenson (Figures 1-8) teaches attachment members (44) (Para. 0031) for attaching said bag to said upper frame, each attachment member (44) having a first end fixedly attached to said upper perimeter of said bag (12) and a second end releasably attachable to said upper frame (Para. 0031), said second end being wrapped over and around said upper frame to releasably hold said bag in position around said aperture (Para. 0031).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with attachment members for attaching said bag to said upper frame as taught by Stephenson as a means of using Velcro hook and loop devices to attach netting to a goal frame (Stephenson: Para. 0031).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward, further in view of Oister (20030224884).

	Regarding claim 10, the modified Dilling (Figures 1-8) teaches a goal for a soccer skills-enhancing game played with a ball, the goal comprising: an upper frame (12) (Para. 0027) defining an aperture for receiving a ball vertically downward therethrough; and a lower frame (11) (Para. 0027) for resting on a playing surface.
 	The modified Dilling does not teach said wrap further includes a sleeve aligned with one of said plurality of support members, said one of said plurality of support members being inserted through said sleeve.  
	Oister (Figures 1-5) teaches said wrap further includes a sleeve (Fig. 1, Part No. 16) (Para. 0004) aligned with one of said plurality of support members (22) (Para. 0004-0005), said one of said plurality of support members being inserted through said sleeve
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with said wrap further includes a sleeve aligned with one of said plurality of support members as taught by Oister as a means of attaching a sleeve to netting for the purpose of supporting the netting on a goal frame (Oister: Para. 0004-0005).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Dilling in view of Edward and Macosko, further in view of Rexroad (6021702).

Regarding claim 12, the modified Dilling (Figures 1-8) teaches a bag/receptacle (14) (Para. 0027) that comprises a mesh material.
 	The modified Dilling does not teach said wrap is a see-through perforated polyester PVC.  
 	Rexroad (Figures 1-11) teaches said wrap is a see-through perforated polyester PVC, and said bag comprises a mesh material (Col. 3, Lines 42-46 and Lines 57-59).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Dilling with said wrap is a see-through perforated polyester PVC as taught by Rexroad as a means of selecting a known material based on its suitability for its intended use (See: Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945); In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Edward (5524881).

	Regarding claim 1, Edward (Figure 4) teaches a goal for a soccer skills-enhancing game played with a ball, the goal comprising: an upper frame (Fig. 1 and 5, Part No. 14) defining an aperture for receiving a ball vertically downward therethrough; a lower frame (Fig. 1 and 5, Part No. 24) for resting on a playing surface; a plurality of support members (Fig. 1 and 5, Part No. 24) operatively connected between said upper frame and said lower frame to form a vertical space below said aperture that is laterally defined by said plurality of support members; and a wrap (Fig. 5, Part No. 50) positioned around an outer side of each of said plurality of support members (24) and between adjacent support members of said plurality, said wrap encircling and enclosing said vertical space for capturing a ball received therewithin (Col. 4, Lines 40-49).  
 	It is noted that the claim recitation of “a goal for a soccer skills-enhancing game played with a ball” is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Edward.


	Regarding claim 14, Edward (Figure 4) teaches a soccer skills-enhancing game apparatus, comprising: at least one goal; and a ball; said at least one goal comprising: an upper frame Fig. 1 and 5, Part No. 14) defining an aperture for receiving said ball 
	It is noted that the claim recitation of “a soccer skills-enhancing game apparatus” is directed to the intended use of the claimed apparatus and therefore does not structurally distinguish the claimed apparatus from the prior art of Edward.

Response to Arguments
Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
                                                                                                                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277.  The examiner can normally be reached on 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/C.G./Examiner, Art Unit 3711                                                                                                                                                                                                        /EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711